Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) dated as of September 16, 2011 is by
MOTRICITY, INC., a Delaware corporation (“Borrower”) with and in favor of HIGH
RIVER LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, the “Lender”).

R E C I T A L S

WHEREAS, on the date hereof, Lender is making a $20,000,000 loan to Borrower and
Borrower has evidenced the repayment of such loan with a Promissory Note dated
as of even date herewith in favor of Lender (as the same may be amended, amended
and restated, modified or supplemented from time to time, the “Note”); and

WHEREAS, as security for obligations under the Note and all other Obligations
(as defined in the Note), Borrower is granting to Lender a security interest in
the Collateral (as herein defined) pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

  1. DEFINITIONS.

All terms used herein which are defined in the Note or in Article 1, 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined herein.

 

  2. GRANT OF SECURITY INTEREST.

(a) Borrower hereby grants Lender, to secure the payment and performance in full
of all of the Obligations, a continuing security interest in, and pledges to
Lender as collateral security for the Obligations, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof. Borrower represents, warrants, and covenants that it has
the power to transfer each item of Collateral upon which it purports to grant a
security interest hereunder, and that the security interest granted herein is
and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that may have
superior priority to Lender’s Lien under this Agreement).

(b)(i) “Collateral” is Borrower’s right, title and interest in and to the
following personal property: All goods, accounts (including receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, general intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, fixtures,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, including without
limitation all Pledged Collateral, supporting obligations, and financial assets,
whether now owned or hereafter



--------------------------------------------------------------------------------

acquired, wherever located; and all Borrower’s books and records relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. Notwithstanding the foregoing, the Collateral does
not include (i) the deposit account(s) serving as cash collateral for the
letters of credit issued by Silicon Valley Bank or cash management obligations
owed to Silicon Valley Bank; or (ii) any of the following, whether now owned or
hereafter acquired: any copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of
Borrower connected with and symbolized thereby, know-how, operating manuals,
trade secret rights, rights to unpatented inventions, and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, the Collateral shall include all accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the foregoing.

(ii) “Pledged Collateral” is all capital stock of each Subsidiary of Borrower,
together with any securities, investment properties, instruments or
distributions of any kind issuable, issued or received by Borrower upon
conversion of, in respect of, or in exchange for any of such capital stock,
including, but not limited to, those arising from a stock dividend, stock split,
reclassification, reorganization, merger, consolidation, sale of assets or other
exchange of securities or any dividends or other distributions of any kind upon
or with respect to such capital stock; provided that in the case of capital
stock of any Subsidiary that is not organized in the United States of America,
the portion of such capital stock that constitutes Pledged Collateral and
Collateral shall be only sixty-five (65%) percent of all of the capital stock of
such Subsidiary.

(iii) “Subsidiary” means, with respect to any Person, any Person of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more Affiliates of such Person.

(b) If Borrower shall acquire a commercial tort claim with a value in excess of
$500,000, Borrower shall promptly notify Lender in a writing signed by Borrower
of the general details thereof and grant to Lender in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Lender.

(c) Borrower hereby assigns, pledges, delivers, and transfers to Lender, and
hereby grants to Lender, a continuing first priority security interest in and
against all right, title and interest of the following, whether now or hereafter
existing or acquired by Borrower: all Pledged Collateral, together with all
proceeds and substitutions thereof, all cash, stock and other moneys and
property paid thereon, all rights to subscribe for securities declared

 

2



--------------------------------------------------------------------------------

or granted in connection therewith, and all other cash and non-cash proceeds of
the foregoing; and all of Borrower’s books relating to the foregoing and any and
all claims, rights and interests in any of the above and all substitutions for,
additions and accessions to and proceeds thereof.

(d) If this Agreement is terminated, Lender’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations, Lender
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.

(e) Borrower hereby authorizes Lender to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Lender’s interest or rights hereunder.

(f) Beyond the custody thereof, in accordance with the same procedures it
employs with regard to its own property, the Lender shall not have any duty as
to any Collateral.

 

  3. COLLATERAL COVENANTS.

The Collateral is now and shall remain personal property so long as Borrower has
rights in it. Borrower hereby irrevocably appoints Lender as Borrower’s true and
lawful attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name,
to do all acts and things which are necessary when an Event of Default exists,
in Lender’s determination, to fulfill Borrower’s obligations under this
Agreement and the Note. At the request of Lender at any time and from time to
time, Borrower shall, at Borrower’s expense, duly execute and deliver, or cause
to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Loan Documents, provided however,
that notwithstanding anything herein to the contrary, Borrower shall have no
obligation to maintain for the benefit of Lender the perfection of any security
interests in the Collateral, or to represent or warrant that such security
interest is perfected, except (i) as such perfection may be obtained by the
filing of UCC financing statements or (ii) as may otherwise be requested by
Lender.

 

  4. REMEDIES.

At any time an Event of Default exists or has occurred and is continuing, Lender
shall have all rights and remedies provided in this Agreement, the other Loan
Documents, the UCC and other applicable law, all of which rights and remedies
may be exercised without notice to or consent by Borrower or Guarantor except as
such notice or consent is expressly provided for hereunder or required by
applicable law. All rights, remedies and powers granted to Lender hereunder,
under any of the other Loan Documents, the UCC or other applicable law, are
cumulative, not exclusive and enforceable, in Lender’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by Borrower or any
Guarantor of this Agreement or any of the other Loan Documents. Lender may at
any time or times, proceed directly

 

3



--------------------------------------------------------------------------------

against Borrower or Guarantor to collect the Obligations without prior recourse
to the Collateral or any other collateral. Lender may at any time or times,
proceed directly against Collateral to collect the Obligations without prior
recourse to the Borrower or any Guarantor.

Without limiting the foregoing, or any of the Lender’s rights under the Note,
upon an Event of Default, Lender may, in its discretion (a) take possession of
the Collateral, without resort to legal process and without prior notice to the
Borrower, for that purpose the Borrower irrevocably appoints the Lender its
attorney-in-fact to enter upon any premises on which the Collateral or any part
thereof may be situated and remove the Collateral therefrom, or require the
Borrower to assemble the Collateral and make it available to Lender at a place
designated by Lender; (b) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral and/or (c) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Lender or elsewhere) at such prices or terms as
Lender may deem reasonable, for cash, upon credit or for future delivery, with
the Lender having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of Borrower, which right or equity of redemption is hereby
expressly waived and released by Borrower. Lender, its employees, attorneys and
agents may bid and become purchasers at any such sale, if public, and may
purchase at any private sale any of the Collateral that is of a type customarily
sold on a recognized market or which is subject to widely distributed standard
price quotations. Lender will give the Borrower at least ten (10) days’ prior
written notice of the time and place of any public sale thereof or the time
after which any private sale or other intended disposition (which may include,
without limitation, or public sale or lease of all or part of the Collateral) is
to be made. The Borrower agrees that ten (10) days is a reasonable time for such
notice.

Borrower shall remain liable to Lender for the payment of any deficiency with
interest at the highest rate provided for in the Note and all costs and expenses
of collection or enforcement, including attorneys’ fees and expenses as set
forth in the Note.

 

  5. WAIVERS AND CONSENTS; GOVERNING LAW.

(a) This Security Agreement, the other Loan Documents, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Security Agreement and any schedule or exhibit hereto, the terms of this
Security Agreement shall govern.

(b) This Security Agreement and terms hereof or thereof may not be amended,
waived, discharged or terminated unless such amendment, waiver, discharge or
termination is in writing signed by the party to be charged with such amendment,
waiver, discharge or termination, and such amendment, waiver, discharger or
termination shall be effective and binding as to Lender only in the specific
instance and for the specific purpose for which given.

 

4



--------------------------------------------------------------------------------

(c) The validity, interpretation and enforcement of this Security Agreement and
any dispute arising in connection herewith or therewith shall be governed by the
internal laws of the State of New York (without giving effect to principles of
conflicts of law).

(d) Borrower irrevocably consents and submits to the non-exclusive jurisdiction
of the Superior Courts located within New York County, New York and the United
States District Court for the Southern District of New York and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Security Agreement or in any way in
connection with or related or incidental to the dealings of Borrower and Lender
in respect of this Security Agreement or any of the other Loan Documents or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute arising out of the relationship between Borrower and
Lender or the conduct of such Persons in connection with this Security Agreement
shall be heard only in the courts described above (except that Lender shall have
the right to bring any action or proceeding against Borrower or any of its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on such assets or to otherwise enforce its
rights against Borrower or any of its property).

(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at Lender’s option, by service upon Borrower in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, Borrower shall appear in answer to such process, failing which Borrower
shall be deemed in default and judgment may be entered by Lender against
Borrower for the amount of the claim and other relief requested.

(d) BORROWER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION,

(i) ARISING UNDER THIS SECURITY AGREEMENT, OR

(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN
BORROWER AND LENDER IN RESPECT OF THIS SECURITY AGREEMENT OR THE TRANSACTIONS
RELATED HERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY.

BORROWER HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS SECURITY
AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES SUCH RIGHTS AS IT MAY HAVE TO NOTICE AND/OR HEARING UNDER ANY

 

5



--------------------------------------------------------------------------------

APPLICABLE FEDERAL OR STATE LAWS PERTAINING TO THE EXERCISE BY LENDER OF SUCH
RIGHTS AS THE LENDER MAY HAVE REGARDING THE RIGHT TO SEEK PREJUDGMENT REMEDIES
AND/OR DEPRIVE BORROWER OF OR AFFECT THE USE OF OR POSSESSION OR ENJOYMENT OF
BORROWER’S PROPERTY PRIOR TO THE RENDITION OF A FINAL JUDGMENT AGAINST BORROWER.
BORROWER FURTHER WAIVES ANY RIGHT IT MAY HAVE TO REQUIRE LENDER TO PROVIDE A
BOND OR OTHER SECURITY AS A PRECONDITION TO OR IN CONNECTION WITH ANY
PREJUDGMENT REMEDY SOUGHT BY LENDER, AND WAIVES ANY OBJECTION TO THE ISSUANCE OF
SUCH PREJUDGMENT REMEDY BASED ON ANY OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS
TO ANY ACTION BROUGHT BY THE LENDER.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Security Agreement to
be duly executed as of the day and year first above written.

 

BORROWER: MOTRICITY, INC. By:  

/s/ C. Stephen Cordial

  Name: C. Stephen Cordial   Title: Interim CFO and Treasurer

 

7



--------------------------------------------------------------------------------

LENDER: HIGH RIVER LIMITED PARTNERSHIP By:  

/s/ Keith Cozza

  Name: Keith Cozza   Title: Treasurer